Exhibit 10.13

HALYARD HEALTH, INC.

EXECUTIVE SEVERANCE PLAN

Effective November 1, 2014

1. Preamble and Statement of Purpose. The purpose of this Plan is to assure the
Corporation that it will have the continued dedication of, and the availability
of objective advice and counsel from, key executives of the Corporation
notwithstanding the possibility, threat or occurrence of a change of control of
the Corporation.

In the event the Corporation receives any proposal from a third person
concerning a possible business combination with the Corporation, or acquisition
of the Corporation’s equity securities, or otherwise considers or pursues a
transaction that could lead to a change of control, the Committee believes it
imperative that the Corporation and the Board of Directors of the Corporation
(the “Board”) be able to rely upon key executives to continue in their positions
and be available for advice, if requested, without concern that those
individuals might be distracted by the personal uncertainties and risks created
by such a possibility.

Should the Corporation receive or consider any such proposal or transaction, in
addition to their regular duties, such key executives may be called upon to
assist in the assessment of the proposal or transaction, to advise management
and the Board as to whether the proposal or transaction would be in the best
interests of the Corporation and its stockholders, and to take such other
actions as the Board might determine to be appropriate.

2. Definitions. As used in this Plan, the following terms shall have the
following respective meanings. Notwithstanding anything herein to the contrary,
the Plan shall be interpreted and administered in a manner so that any amount or
benefit payable hereunder shall be paid or provided in a manner that is exempt
or compliant with the requirements of Internal Revenue Code Section 409A and
applicable guidance thereunder.

(a) Agreements: Executive Severance Agreements in substantially the forms
approved by the Committee and attached hereto as Exhibit A (for Tier I
Participants) or Exhibit B (for Tier II Participants) which provide for
participation and payment under this Plan.



--------------------------------------------------------------------------------

(b) Annual Bonus Amount: For any Participant, the three year average of the
annual awards paid to the Participant under the Halyard Health, Inc. Executive
Officer Achievement Award Program or the Halyard Health, Inc. Management
Achievement Award Program, as applicable, or any successor or additional plan
(the “Bonus Program”). The three year average of the annual awards paid to the
Participant will be determined based on the higher of the three year period
consisting of either (i) the year in which the Relevant Date occurred (or, if
the bonus is not yet paid as of the Relevant Date, for the preceding year) and
the two preceding years or, (ii) the year of the Qualified Termination of
Employment (or, if the bonus is not yet paid as of the Qualified Termination of
Employment, for the preceding year) and the two preceding years. If a
Participant has been paid less than three years of annual awards the Annual
Bonus Amount will be determined based on the average dollar amount of the annual
awards paid in prior years to the Participant under the Bonus Program. If a
Participant has not received any prior payment of annual awards, the Annual
Bonus Amount under the Bonus Program will be determined as follows:

 

  (i) For a Participant classified at the Corporation’s Tier II level, as
defined by the Corporation’s compensation department, the Annual Bonus Amount
shall be based on the average dollar amount of the annual awards paid over the
prior three year period to other employees at the same grade level.

 

  (ii) For a Participant at the Tier I (except for the Chief Executive Officer
of the Corporation), the Annual Bonus Amount shall be based on the average
dollar amount of the annual awards paid over the prior three year period to
Participants at the Tier I level.

 

  (iii) For the Chief Executive Officer of the Corporation, the Annual Bonus
Amount shall be based on the average dollar amount of the annual awards paid
over the prior three year period to the previous Chief Executive Officer(s) of
the Corporation.

 

2



--------------------------------------------------------------------------------

For the purpose of determining the Annual Bonus Amount during the period
beginning on the Effective Date of the Plan and ending on the third anniversary
of the Effective Date (the “Initial Period”), the Annual Bonus Amount will take
into account bonus awards paid to the Participant for services in an equivalent
position for the most recent years under the Kimberly-Clark Corporation
Executive Officer Achievement Award Program and/or the Kimberly-Clark
Corporation Management Achievement Award Program, as if they had been earned
under the Corporation’s Bonus Program for such years.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee as may be necessary for amounts
payable by the Corporation (including amounts payable under other equity,
incentive, or benefit programs) to comply with the definition of performance
based compensation under Section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).

(c) Average PSU Payout: For any Participant, the three year average of the
dollar amount of the PRSUs paid to the Participant under the Equity Plans, or
any successor or additional plan. The three year average of the PRSUs paid to
the Participant will be determined based on the higher of two dollar amount
averages computed during alternative three year periods consisting of either
(i) the year in which the Relevant Date occurred (or, if the award is not yet
paid as of the Relevant Date, for the preceding year) and the two preceding
years or, (ii) the year of the Qualified Termination of Employment (or, if the
award is not yet paid as of the Qualified Termination of Employment, for the
preceding year) and the two preceding years. If a Participant has been paid less
than three years of PRSUs, the three year average of the PRSUs paid to the
Participant will be determined based on the average dollar amount of the PRSUs
paid in prior years to the Participant under the Equity Plans, or any successor
or additional plan. If a Participant has not received any prior payment of
PRSUs, the Average PRSU Payout under the Equity Plans, or any successor or
additional plan, will be determined as follows:

 

  (i) For a Participant classified at the Tier II level, as defined by the
Corporation’s compensation department, the Average PRSU Payout shall be
calculated based on the prior three year average dollar amount of the PRSUs paid
to other employees at the same grade level.

 

3



--------------------------------------------------------------------------------

  (ii) For a Participant at the Tier I level (except for the Chief Executive
Officer of the Corporation), the Average PRSU Payout shall be calculated based
on the prior three year average dollar amount of the PRSUs paid to Participants
at the Tier I level.

 

  (iii) For the Chief Executive Officer of the Corporation, the Average PRSU
Payout shall be calculated based on the prior three year average dollar amount
of the PRSUs paid to the previous Chief Executive Officer(s) of the Corporation.

Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance-based compensation
under Section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder).

 

  (d) Cause: The term “Cause” shall mean any of the following:

 

  (i) the commission by the Participant of a felony;

 

  (ii) the Participant’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or

 

  (iii) the refusal or failure by the Participant to act in accordance with any
lawful directive or order of the Corporation, or an act or failure to act by the
Participant which is in bad faith and which is detrimental to the Corporation.

 

  (e)

Change of Control: A “Change of Control” shall be deemed to have taken place
upon the first of the following to occur: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires in a single transaction, or a series of transactions during a
twelve-month period, shares of the Corporation having 30% or more of the total
number of votes that may be cast for the election of directors of the
Corporation; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing

 

4



--------------------------------------------------------------------------------

  transactions, a majority of the members of the Board of Directors of the
Corporation is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors of the Corporation before the date of the appointment or
election.

 

  (f) Code: The Internal Revenue Code of 1986, as amended.

 

  (g) Committee: The Compensation Committee of the Board.

 

  (h) Corporation: Halyard Health, Inc. and any successor thereto that assumes
this Plan and the Agreements pursuant to Section 13 below.

 

  (i) Eligible Executive: Those key executives of the Corporation and its
Subsidiaries who are from time to time designated by the Committee as, or who
pursuant to criteria established by the Board or the Committee are, eligible to
receive an Agreement.

 

  (j) Equity Plans: The Halyard Health, Inc. Equity Participation Plan, and any
successor or additional plans under which a Participant receives stock options,
restricted stock, restricted stock units or other equity-based compensation.

 

  (k) Excise Tax: The excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

 

  (l) Fair Market Value: With respect to any publicly traded equity security,
the reported closing price of such security on the relevant date as reported on
the composite list used by The Wall Street Journal for reporting stock prices,
or, if no such sale shall have been made on that day, on the last preceding day
on which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.

 

5



--------------------------------------------------------------------------------

  (m) Good Reason: Termination by the Participant for “Good Reason” shall mean
the Separation from Service during the two year time period following the
initial existence (without the Participant’s express written consent) of any one
of the following conditions:

 

  (i) A material diminution in the Participant’s base compensation.

 

  (ii) A material diminution in the Participant’s authority, duties or
responsibilities.

 

  (iii) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.

 

  (iv) A material diminution in the budget over which the Participant retains
authority.

 

  (v) A material change in the geographic location at which the Participant must
perform the services.

 

  (vi) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Participant provides services.

The Participant must provide notice to the Corporation of the existence of any
of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

 

6



--------------------------------------------------------------------------------

  (n) Multiplier: For a Tier I Participant, two; and for a Tier II Participant,
one.

 

  (o) Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on
a Participant with respect thereto under Sections 1 and 4999 of the Code, under
Section 3121 of the Code, and any state and local income taxes, determined by
applying the highest marginal rate under Section 1 of the Code which applied to
the Participant’s taxable income for the immediately preceding taxable year.

 

  (p) Participant: An Eligible Executive who is a party to an Agreement which
has not been terminated in accordance with the terms of this Plan.

 

  (q) Payment: Any payment or distribution in the nature of compensation (within
the meaning of Section 280G(b)(2) of the Code) to or for the benefit of a
Participant, whether paid or payable pursuant to this Plan or otherwise.

 

  (r) PRSUs: Restricted shares and/or restricted share units which are
determined by the attainment of performance goals.

 

  (s) Qualified Termination of Employment: The separation of Participant’s
service with the Corporation and/or its Subsidiaries either (i) within the two
(2) year period following a Change of Control of the Corporation (A) by the
Corporation without Cause or, (B) by the Participant with Good Reason, or
(ii) by the Corporation without Cause before a Change of Control, if a Change of
Control occurs within one year after such Separation from Service and it is
reasonably demonstrated by the Participant that such Separation from Service was
at the request of a third party that had taken steps reasonably calculated to
effect a Change of Control or otherwise arose in connection with or in
anticipation of a Change of Control. A transfer of employment for administrative
purposes among the Corporation and its Subsidiaries shall not be deemed a
Qualified Termination of Employment, but if such a transfer results in the
occurrence of Good Reason, the affected Participant shall have the right to
Separate from Service for Good Reason and such separation shall be a Qualified
Termination of Employment.

 

7



--------------------------------------------------------------------------------

  (t) Reduced Amount: With respect to a Participant, the greatest aggregate
amount of Separation Payments which (a) is less than the sum of all Separation
Payments and (b) results in aggregate Net After Tax Receipts which are equal to
or greater than the Net After Tax Receipts which would result if the Participant
were paid the sum of all Separation Payments.

 

  (u) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.

 

  (v) Separation from Service: Termination of employment with the Corporation or
a Subsidiary. A Separation from Service will be deemed to have occurred if the
Participant’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).

 

  (w) Separation Payment: With respect to a Participant, a Payment paid or
payable to the Participant pursuant to this Plan or an Agreement (disregarding
Section 10 of this Plan).

 

  (x) Severance Period: For a Tier I Participant, the period of two years
beginning on the date of the Qualified Termination of Employment; and for a Tier
II Participant, the period of one year beginning on the date of the Qualified
Termination of Employment.

 

  (y) Subsidiary: Any domestic or foreign corporation at least twenty percent
(20%) of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Corporation or by other Subsidiaries, provided,
however, that “at least fifty percent (50%)” shall replace “at least twenty
percent (20%)” where there is not a legitimate business criteria for using such
lower percentage.

 

8



--------------------------------------------------------------------------------

  (z) Tier I Participant: A Participant whose Agreement indicates that he or she
is a Tier I Participant.

 

  (aa) Tier II Participant: A Participant whose Agreement indicates that he or
she is a Tier II Participant.

 

  (bb) Value: With respect to a Payment, the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

3. Participation; Agreements. Eligible Executives shall be proffered an
Agreement and upon execution and delivery thereof by the Eligible Executive
evidencing such Eligible Executive’s agreement not to leave voluntarily the
employ of the Corporation and its Subsidiaries and to continue to render
services during the pendency of any potential Change of Control of the
Corporation, such Eligible Executive shall become a Participant. Each Agreement
shall indicate whether the Participant to whom it is proffered will be a Tier I
Participant or a Tier II Participant. A Participant shall cease to be a
Participant in the Plan upon the termination of the Participant’s Agreement in
accordance with its terms.

4. Separation from Service of Participants. Nothing in this Plan shall be deemed
to entitle a Participant to continued employment with the Corporation and its
Subsidiaries, and the rights of the Corporation to terminate a Participant’s
service shall continue as fully as though this Plan were not in effect, provided
that any Qualified Termination of Employment shall entitle the Participant to
the benefits herein provided. In addition, nothing in this Plan shall be deemed
to entitle a Participant under this Plan to any rights, or to payments under
this Plan, with respect to any plan in which the Participant was not a
participant prior to a Qualified Termination of Employment.

5. Payments Upon Qualified Termination of Employment. In the event of a
Qualified Termination of Employment of a Participant, a lump sum cash payment
shall be made to such Participant as compensation for services rendered, in an
amount or amounts (subject to any applicable payroll or other taxes required to
be withheld) equal to the sum of the amounts

 

9



--------------------------------------------------------------------------------

specified in subsections (a) through (f) below, such payments to be made within
10 days following the later of the date of Separation from Service or the date
of the Change of Control except to the extent not yet calculable, in which case
such portions shall be paid as soon as practicable following the ability to
calculate the amount. Notwithstanding the foregoing, except as provided in
Section 10, all amounts payable under the terms of this Plan shall be payable no
later than March 15 of the year following the later of the date of Separation
from Service or the date of the Change of Control. Notwithstanding anything in
this Section 5 to the contrary, any amounts which are payable under this Plan
with respect to amounts which the Executive would have been entitled to receive
under a deferred compensation plan required to meet the requirements of
Section 409A of the Code and the regulations promulgated thereunder, shall be
payable at the dates and in such amounts as would have been payable to the
Executive under the terms of the deferred compensation plan.

(a) Salary Plus Incentive Compensation. A lump sum amount equal to the
Multiplier times the sum of (a) the Participant’s annual base salary at the rate
in effect immediately prior to the Relevant Date or, if higher, immediately
before the Qualified Termination of Employment and (b) the Annual Bonus Amount;

(b) Stock Options. All stock options that were granted to the Participant under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Participant shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans.

(c) Restricted Stock. With respect to any restricted shares and/or restricted
share units granted to the Participant under any of the Equity Plans that were
outstanding but not vested on the Relevant Date where such vesting of restricted
shares and/or restricted share units was not determined by the attainment of
performance goals, and which are forfeited as a result of the Participant’s
Separation from Service, a lump sum amount equal to the Fair Market Value of an
equivalent number of shares of common stock of the Corporation (or such other
equity security into which the restricted shares and/or restricted share units
has been converted) on the date of Separation from

 

10



--------------------------------------------------------------------------------

Service. With respect to any PRSUs granted to the Participant under any of the
Equity Plans that were outstanding but not vested on the Relevant Date and which
are forfeited as a result of the Participant’s Separation from Service, a lump
sum amount equal to the Average PSU Payout.

(d) Successor or Additional Stock Appreciation Right, Incentive Compensation,
and Bonus Plan. A lump sum amount equal to the payment to which the Participant
would have been entitled had all amounts awarded or granted to the Participant,
vested or matured, under any stock appreciation right, incentive compensation,
and bonus plans, which are adopted after the effective date of the Participant’s
Agreement and in which the Participant participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of Separation from Service and will not vest or mature
as a result of the Participant’s Separation from Service, such payment to be
determined as though such award or grant had vested or matured on the date of
termination of the Participant’s employment;

(e) Employer Portion of Retirement Plan Benefits. With respect to a Tier I
Participant only, a lump sum amount equal to the Participant’s maximum matching
contribution under the Halyard Health, Inc. 401(k) Plan (the “401(k) Plan”) (or
any successor or additional plans) and the Halyard Health, Inc. Supplemental
Retirement 401(k) Plan (or any successor or additional plans) (individually the
“Supplemental 401(k) Plan)” and collectively, the “Retirement Benefit Plans”) to
which the Participant would have been entitled if he or she had remained
employed by the Corporation for the Severance Period at the rate of annual
compensation specified in Section 5(a) above except that the Annual Bonus Amount
shall be treated as earned for the year in which separation occurred and the
balance of the Severance Period and no award actually earned in, and paid for,
the year in which termination occurred shall be considered. Notwithstanding
anything in Section 5 to the contrary, any amounts under subsection (ii) of this
subparagraph which are payable due to amounts owing to the Participant under the
Supplemental 401(k) Plan shall be payable at the date such amount would have
been payable if the Participant were entitled to this amount under the terms of
the Supplemental 401(k) Plan; and

 

11



--------------------------------------------------------------------------------

(f) Medical and Dental Benefits. A lump sum amount equal to (a) the amount of
the monthly premiums that the Participant would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Participant was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) 24.

6. No Payments on Other Termination of Employment. In the event a Participant’s
employment terminates in any way that does not constitute a Qualified
Termination of Employment, no benefits shall be payable under this Plan.

7. Other Terms and Conditions. The Agreement to be entered into pursuant to this
Plan shall contain such other terms, provisions and conditions not inconsistent
with this Plan as shall be determined by the Committee. Where appearing in this
Plan or the Agreement, the masculine shall include the feminine and the plural
shall include the singular, unless the context clearly indicates otherwise.

8. Non-Assignability. Each Participant’s rights under this Plan shall be
non-transferable except by will or by the laws of descent and distribution.

9. Unfunded Plan. The Plan shall be unfunded. Neither the Corporation nor the
Board shall be required to segregate any assets that may at any time be
represented by benefits under the Plan. Neither the Corporation nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan. Any
liability of the Corporation to any Participant with respect to any benefit
shall be based solely upon any contractual obligations created by the Plan and
the Agreement; no such obligation shall be deemed to be secured by any pledge or
any encumbrance on any property of the Corporation.

10. Certain Reduction of Payments by the Corporation.

 

  (a)

Anything in this Plan to the contrary notwithstanding, in the event a reputable
certified public accounting firm designated by the Corporation (the “Accounting
Firm”) shall determine that receipt of all Payments would subject a Participant
to tax under Section 4999 of the Code, it shall determine whether some amount of
Separation Payments would meet the

 

12



--------------------------------------------------------------------------------

  definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Separation Payments shall be reduced to such
Reduced Amount. All fees payable to the Accounting Firm with respect to this
Section 10 shall be paid solely by the Corporation.

 

  (b) If the Accounting Firm determines that aggregate Separation Payments
should be reduced to the Reduced Amount, the Corporation shall promptly give the
Participant notice to that effect and a copy of the detailed calculation
thereof, and the Participant may then elect, in his or her sole discretion,
which and how much of the Separation Payments that are not required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder shall be eliminated or reduced (as long as after such election the
Value of the aggregate Separation Payments equals the Reduced Amount), and shall
advise the Corporation in writing of his or her election within ten days of his
receipt of notice. If no such election is made by the Participant within such
ten-day period, the Corporation may elect which of such Separation Payments that
are not required to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder shall be eliminated or reduced (as long as
after such election the Value of the aggregate Separation Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election. All
determinations made by the Accounting Firm under this Section 10 shall be
binding upon the Corporation and the Participant and shall be made as promptly
as practicable. Following such determination, the Corporation shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under Section 5 of this Plan and shall promptly pay
to or distribute for the benefit of the Participant in the future such
Separation Payments as become due to the Participant under this Plan.
Notwithstanding the prior sentence, such determination by the Accounting Firm
shall be made within 60 days of the later of a Separation from Service of the
Executive or the date of the Change of Control.

 

13



--------------------------------------------------------------------------------

  (c) While it is the intention of the Corporation to reduce the amounts payable
or distributable to a Participant hereunder only if the aggregate Net After Tax
Receipts to the Participant would thereby be increased, as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of a Participant pursuant to this Plan which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Corporation to or for the benefit of a
Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Participant which the
Accounting Firm believes has a high probability of success, the Participant
shall repay any such benefit to the Corporation together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such interest shall be deemed to have been incurred
and no amount shall be payable by a Participant to the Corporation if and to the
extent such repayment would not either reduce the amount on which the
Participant is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Participant together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.
Notwithstanding anything in this Plan or any Agreement to the contrary, the
payment will be conditioned upon the Overpayment or Underpayment meeting the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.

 

14



--------------------------------------------------------------------------------

11. No Duty to Mitigate. In no event shall any Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Participant obtains other
employment.

12. Termination and Amendment of this Plan. The Committee shall have power at
any time, in its discretion, to amend, abandon or terminate this Plan, in whole
or in part; except that no amendment, abandonment or termination shall impair or
abridge the obligations of the Corporation under any Agreements previously
entered into pursuant to this Plan, except as expressly permitted by the terms
of such Agreements without the written consent of the affected Participants.

13. Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Plan and the Agreements in the same manner and to the same extent
that the Corporation would be required to perform them if no such succession had
taken place.

14. Interpretation of the Plan. The Committee shall have sole and absolute
authority to interpret and construe the terms of this Plan. Any interpretations,
rules, decisions, or constructions by the Committee shall be final and binding
on all Participants.

15. Tax Treatment. The Participant shall be solely responsible for tax
consequences of any payment under the Plan. The Corporation makes no guarantee
or promise regarding any tax provision, including (without limitation)
compliance or exemption from Internal Revenue Code Section 409A.

16. Effective Date. This Plan shall become effective on November 1, 2014.

 

15



--------------------------------------------------------------------------------

Exhibit A

Tier I Agreement

HALYARD HEALTH, INC.

Executive Severance Agreement for Tier I Participants

As of November 1, 2014

AGREEMENT made effective as of the 1st day of November 2014 between HALYARD
HEALTH, INC., a Delaware corporation, and             (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Halyard Health, Inc. Executive Severance Plan, effective November 1, 2014
and as amended from time to time thereafter (the “Plan”); and

WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and

WHEREAS, should the Corporation receive or learn of any good faith proposal by
or from a reliable third person concerning a possible business combination with,
or acquisition of equity securities of, the Corporation, or should the
Corporation otherwise consider or pursue a transaction that could lead to a
change of control, the Committee believes it imperative that the Corporation and
the Board be able to rely upon the Executive to continue in the Executive’s
position, and that they be able to receive and rely upon the Executive’s advice,
if they request it, as to the best interests of the Corporation and its
stockholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a possibility; and



--------------------------------------------------------------------------------

WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;

NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows.

All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Plan.

(a) Executive’s Obligations. In the event a third person, in order to effect a
Change of Control (as hereinafter defined), begins a tender or exchange offer,
circulates a proxy to stockholders, or takes other steps, or in the event the
Corporation considers taking, or decides to take, steps that are expected to
lead to a Change of Control, the Executive agrees that the Executive will not
voluntarily leave the employ of the Corporation, and will render the services
contemplated in the recitals to this Agreement and the Plan, until the efforts
by the third party or the Corporation to effect a Change of Control are
abandoned or until a Change of Control has occurred.

(b) Severance Benefits. The Corporation and the Executive agree that the
Executive shall be treated as a Tier I Participant in the Halyard Health, Inc.
Executive Severance Plan, and shall receive the benefits described under the
Plan.

 

2



--------------------------------------------------------------------------------

(c) Incorporation. The terms of the Plan are incorporated into this Agreement.
This Agreement and the Plan together supersede any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.

(d) No Other Severance Pay Plan Payments. In the event of a Qualified
Termination of Employment, the Executive shall not be entitled to receive any
severance benefits that would otherwise be available to the Executive under the
Halyard Health Inc. Severance Pay Plan (or any successor or additional plan), or
any other severance program sponsored by the Corporation and/or any of its
Subsidiaries.

(e) Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan in which the Executive was not a participant prior to a Qualified
Termination of Employment.

 

3



--------------------------------------------------------------------------------

(f) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.

(g) No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.

(h) Indemnification. If litigation shall be brought to enforce any provision
contained herein, the Corporation hereby agrees to indemnify the Executive for
the Executive’s reasonable attorney’s fees and disbursements incurred in such
litigation, and hereby agrees to pay prejudgment interest on any money judgment
obtained by the Executive calculated at Citibank’s (or any successor entity)
prime rate of interest in effect from time to time from the date that payment(s)
to the Executive should have been made under this Agreement. The reimbursement
of an attorney’s fees and disbursements incurred in such litigation will be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred.

(i) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand.

 

4



--------------------------------------------------------------------------------

(j) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(k) Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

(l) Termination. This Agreement shall terminate on the third anniversary of the
effective date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee determines to extend this Agreement
for an additional three-year term or such shorter period as it determines to be
appropriate. Notwithstanding the foregoing, if at the time when this Agreement
would otherwise terminate, a third party has taken steps reasonably calculated
to effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the
            day of             , 20            .

 

   Executive HALYARD HEALTH, INC. By:    

 

6



--------------------------------------------------------------------------------

Exhibit B

Tier II Agreement

HALYARD HEALTH, INC.

Executive Severance Agreement for Tier II Participant

As of November 1, 2014

AGREEMENT made effective as of the 1st day of November 2014 between HALYARD
HEALTH, INC., a Delaware corporation (the “Corporation”), and             (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Halyard Health, Inc. Executive Severance Plan, effective November 1, 2014
and as amended from time to time thereafter (the “Plan”); and

WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and

WHEREAS, should the Corporation receive or learn of any good faith proposal by
or from a reliable third person concerning a possible business combination with,
or acquisition of equity securities of, the Corporation, or should the
Corporation otherwise consider or pursue a transaction that could lead to a
change of control, the Committee believes it imperative that the Corporation and
the Board be able to rely upon the Executive to continue in the Executive’s
position, and that they be able to receive and rely upon the Executive’s advice,
if they request it, as to the best interests of the Corporation and its
stockholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a possibility; and



--------------------------------------------------------------------------------

WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;

NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows.

All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Plan.

(a) Executive’s Obligations. In the event a third person, in order to effect a
Change of Control (as hereinafter defined), begins a tender or exchange offer,
circulates a proxy to stockholders, or takes other steps, or in the event the
Corporation considers taking, or decides to take, steps that are expected to
lead to a Change of Control, the Executive agrees that the Executive will not
voluntarily leave the employ of the Corporation, and will render the services
contemplated in the recitals to this Agreement and the Plan, until the efforts
by the third party or the Corporation to effect a Change of Control are
abandoned or until a Change of Control has occurred.

(b) Severance Benefits. The Corporation and the Executive agree that the
Executive shall be treated as a Tier II Participant in the Halyard Health, Inc.
Executive Severance Plan, and shall receive the benefits described under the
Plan.

 

2



--------------------------------------------------------------------------------

(c) Incorporation. The terms of the Plan are incorporated into this Agreement.
This Agreement and the Plan together supersede any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.

(d) No Other Severance Pay Plan Payments. In the event of a Qualified
Termination of Employment, the Executive shall not be entitled to receive any
severance benefits that would otherwise be available to the Executive under the
Halyard Health Inc. Severance Pay Plan (or any successor or additional plan), or
any other severance program sponsored by the Corporation and/or any of its
Subsidiaries.

(e) Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan in which the Executive was not a participant prior to a Qualified
Termination of Employment.

 

3



--------------------------------------------------------------------------------

(f) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.

(g) No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.

(h) Indemnification. If litigation shall be brought to enforce any provision
contained herein, the Corporation hereby agrees to indemnify the Executive for
the Executive’s reasonable attorney’s fees and disbursements incurred in such
litigation, and hereby agrees to pay prejudgment interest on any money judgment
obtained by the Executive calculated at Citibank’s (or any successor entity)
prime rate of interest in effect from time to time from the date that payment(s)
to the Executive should have been made under this Agreement. The reimbursement
of an attorney’s fees and disbursements incurred in such litigation will be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred.

(i) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand.

 

4



--------------------------------------------------------------------------------

(j) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(k) Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

(l) Termination. This Agreement shall terminate on the third anniversary of the
effective date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee determines to extend this Agreement
for an additional three-year term or such shorter period as it determines to be
appropriate. Notwithstanding the foregoing, if at the time when this Agreement
would otherwise terminate, a third party has taken steps reasonably calculated
to effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the
            day of             , 20            .

 

   Executive HALYARD HEALTH, INC. By:    

 

6